Citation Nr: 1301430	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal with one star, and the Combat Action Ribbon.  He died in May 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.

In November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.  Thereafter, the Board issued a decision denying the appellant's claim for service connection for the cause of the Veteran's death in May 2011.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a July 2012 memorandum decision vacating and remanding the Board's May 2011 decision denying service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in May 2005, and according to his death certificate, which was certified by James Fang, M.D., he died of upper gastrointestinal bleed, due to or as consequence of sepsis, due to or as a consequence metastic colon carcinoma.  A September 2003 statement from Jeffrey Meyerhardt, M.D., indicates that the Veteran had a history of metastatic colon cancer and that he was at the time under Dr. Meyerhardt's care.  

The appellant claims that the Veteran's death was caused by Agent Orange exposure during his service in Vietnam.  At the time of his death, the Veteran was service connected for PTSD and residuals of gunshot wounds to both the left calf and the right calf.  

Evidence of record indicates that the Veteran sought treatment at the Boston VA Medical Center during his lifetime.  Thus, on remand, his complete VA treatment records should be obtained.  His private treatment records from the Dana Farber Cancer Institute and Brigham and Women's Hospital should also be obtained.  Finally, a medical opinion should be obtained on the matter of whether the Veteran's metastatic colon cancer was related to his in-service exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Boston VA Medical Center, dated since June 1969.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Dana Farber Cancer Institute, to include all records from Jeffrey Meyerhardt, M.D.

3.  Make arrangements to obtain the Veteran's complete treatment records from Brigham and Women's Hospital, to include his terminal hospitalization report dated in May 2005.

4.  Thereafter, arrange for an appropriate examiner to review the Veteran's claims folder.  

The examiner should be requested to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's metastic colon carcinoma had its clinical onset during service or is related to any in-service disease, event, or injury, to include Agent Orange exposure.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  Next, review the medical report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

